Order entered March 19, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01384-CV

                          IN THE INTEREST OF K.V.K., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-19679

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated December 2, 2014, we

notified the official court reporter for the 256th Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. To date, we

have not received any response.

       Accordingly, we ORDER Court Reporter Glenda Johnson to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification that no

hearings were recorded; or (3) written verification that appellant has not requested the record.

We notify appellant that if we receive verification she has not requested the reporter’s record, we

will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE